On amotion for a rehearing, the appellants’ counsel filed an affidavit of Henry T. Fuller, Esq., with a certificate of the Hon. "Wm. P. LyoN, the judge of the first circuit, attached. The affidavit states that the cause was commenced in 1859, and has been tried three times, and as often appealed to this *233court; tbat defendants bave earnestly and honestly defended for the purpose of establishing the rights of the parties; that affiant was present, acting as attorney for the defendants when the stipulation was made referring the cause to Judge LyoN ; that John "W. Cary, Esq., was present acting as attorney for the plaintiff; that when said stipulation was made, said Cary and affiant agreed that the case should be so referred, and that each party should have the same rights as in .case of a trial in open court — that the judgment entered upon the report of Judge LyoN should have the same force and effect as if entered on a verdict — that each party should have the right to take exceptions and perfect an appeal in the same manner and with like effect as in case of a trial by jury. Affiant further states that neither party understood or expected that such stipulation would discontinue the action, but both supposed that the action continued pending in court, and that the court had control of it; that the stipulation was intended by said attorneys to provide for the right of appeal, and to have the ease heard upon its merits in this court if an appeal should be taken; that the case was tried in vacation by Judge LyoN at the request of the parties and for their accommodation; and that no extra pay or compensation had ever been paid or promised to him for such services. The certificate of the judge is, in substance, that said affidavit states the facts concerning the reference of said cause as he understood them at the time the reference was made, and as he still understands them. The counsel thereupon contended that the rule established in Hills v. Passage should not be applied here, because thereby the rights of the parties would be concluded, contrary to the intention of both, by a technicality not suggested by either.
The motion for a rehearing was denied.